GIVAN, Justice.
On February 8, 1980, appellant was sentenced to eight (8) years each on Counts I, II, and III for Forgery, the sentences to run concurrently. He also was sentenced to four (4) years for Theft, which was enhanced by thirty (30) years by reason of his status as an habitual offender, the sentence to run consecutively to the sentences for Counts I, II, and III. On December 28, 1984, appellant was discharged by the Department of Correction after service of the sentences on Count I, II, and III. On April 4,1987, appellant filed a motion in the trial court to correct an erroneous sentence following the vacation of a prior felony conviction which served as the basis for the habitual offender enhancement. On July 21, 1987, the trial court conducted its re-*202sentencing hearing and vacated the thirty (30) year habitual offender enhancement of the Theft charge; the court, however, purported to then re-sentence appellant on Counts I, II, and III, ordering eight (8) year sentences on each count and ordering them to be served consecutively. It is from that order that this appeal is taken.
Appellant correctly argues that his sentences on Counts I, II, and III had been fully served and satisfied and therefore could not be the subject of a re-sentencing. See Coble v. State (1988), Ind., 523 N.E.2d 228. The sole jurisdiction of the trial court as of July 21, 1987 was to re-sentence appellant on the theft charge. Inasmuch as appellant originally had a thirty-four (34) year sentence on this charge due to the habitual offender enhancement, the trial court was authorized to re-sentence appellant on that charge consistent with the governing statutes for sentencing under a conviction of Theft, a Class D felony. Id.
This cause is remanded to the trial court with instructions to sentence appellant accordance with this opinion.
SHEPARD, C.J., and PIVARNIK and DICKSON, JJ., concur.
DeBRULER, J., concurs and dissents with separate opinion.